COOK, Senior Judge,
dissenting:
I do not concur.
I find that appellant’s guilty plea was predicated on a substantial misunderstanding as to the maximum punishment to which he was subjected and, therefore, would hold that his plea was improvident. United States v. Harden, 1 M.J. 258 (1976). While an inquiry posed to appellant by the judge at trial might have elicited a response clearly indicating that appellant was willing to plead guilty regardless of the ultimate decision as to the legal maximum sentence (see United States v. Frangoules, 1 M.J. 467 (1976); United States v. Harden, supra; United States v. Kleinhans, 14 U.S.C.M.A. 496, 34 C.M.R. 276 (1964)), no such colloquy occurred in this case. I am unwilling, in a case involving a discrepancy of this magnitude, to search the record, as do my brothers, for other indicia that the appellant would have persisted in his plea even if he had possessed the correct information. Also see, United States v. Shrum, 2 M.J. 996 (A.C.M.R. 28 September 1976).
Consequently, I would reverse and authorize a rehearing.